PHANTOM STOCK AGREEMENT

THIS PHANTOM STOCK AGREEMENT (this “Agreement”) is made as of the effective date
set forth on the attached notice of grant (the “Grant Notice”), between GROUP 1
AUTOMOTIVE, INC., a Delaware corporation (the “Company”), and the employee set
forth on the Grant Notice (“Employee”).

1. Award of Phantom Shares. Pursuant to the GROUP 1 AUTOMOTIVE, INC. 1996 STOCK
INCENTIVE PLAN, as amended (the “Plan”), the Company hereby awards the number of
phantom shares of the Company (the “Phantom Shares”) set forth in the Grant
Notice to Employee, subject to the terms and restrictions set forth herein.
Employee acknowledges receipt of a copy of the Plan, and agrees that this award
of Phantom Shares shall be subject to all of the terms and provisions of the
Plan, including future amendments thereto, if any, pursuant to the terms
thereof. In the event of any conflict between the terms of this Agreement and
the Plan, the Plan shall control. The Plan and the Grant Notice are incorporated
herein by reference as a part of this Agreement.

2. Vesting and Forfeiture of Phantom Shares. (a) The Phantom Shares shall become
vested in accordance with the schedule set forth on the Grant Notice, provided
that Employee has been continuously employed by the Company from the date of
this Agreement through the applicable vesting date set forth on the Grant
Notice. Notwithstanding the foregoing, all unvested Phantom Shares shall become
fully vested on the date Employee’s employment with the Company is terminated by
reason of death or “Disability” (which shall mean that Employee has become
disabled within the meaning of section 409A(a)(2)(C) of the Internal Revenue
Code of 1986, as amended (the “Code”), and any regulations or administrative
guidance issued thereunder).

(b) While a Phantom Share remains outstanding pursuant to this Agreement, an
amount equivalent to the cash dividends paid with respect to a share of the
Company’s common stock (“Common Stock”) during such period shall be held by the
Company without interest until a share of Common Stock is deliverable to
Employee with respect to such Phantom Share or such Phantom Share is forfeited,
and then such amount shall be paid to Employee or forfeited, as the case may be.

(c) In the event of the termination of Employee’s employment with the Company
for any reason other than death or Disability, Employee shall, for no
consideration, forfeit to the Company all unvested Phantom Shares.

3. Delivery/Certificates. Upon Employee’s termination of employment with the
Company for any reason, the Company shall cause a certificate or certificates
for shares of Common Stock to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
Employee is a party) in the name of Employee in cancellation for the Phantom
Shares that are vested, if any, as of the date of such termination.
Notwithstanding the foregoing however, issuance of Common Stock may not be made
pursuant to this Agreement prior to the first day such issuance would not be
subject to the additional tax imposed by Section 409A of the Code.

The Company, in its sole discretion, may elect to deliver certificates either in
certificate form or electronically to a brokerage account established for
Employee’s benefit at a brokerage/financial institution selected by the Company.
Employee agrees to complete and sign any documents and take additional action
that the Company may request to enable it to deliver the shares on Employee’s
behalf.

4. Nontransferability of Phantom Shares. Employee may not sell, transfer,
pledge, exchange, hypothecate or dispose of the Phantom Shares. A breach of
these terms of this Agreement shall cause a forfeiture of the Phantom Shares.

5. Withholding of Tax. To the extent that the grant or vesting of the Phantom
Shares, or the delivery of Common Stock with respect thereto, results in
compensation income to Employee for federal or state income tax purposes,
Employee shall deliver to the Company such amount of money at such time as the
Company may require to meet its obligation under applicable tax laws or
regulations or make such other arrangements to satisfy such withholding
obligation as the Company, in its sole discretion, may approve. In addition, the
Company may withhold shares of Common Stock (valued at their fair market value
on the date of withholding of such shares) otherwise to be delivered to Employee
to satisfy its withholding obligations.

6. Status of Stock. Employee agrees that the Common Stock that may be issued
under this Agreement will not be sold or otherwise disposed of in any manner
which would constitute a violation of any applicable securities laws, whether
federal or state, or the Company’s Code of Conduct. Employee also agrees that
(a) the certificates representing shares of Common Stock that may be issued
under this Agreement may bear such legend or legends as the Committee deems
appropriate in order to assure compliance with applicable securities laws,
(b) the Company may refuse to register the transfer of such shares of Common
Stock on the stock transfer records of the Company if such proposed transfer
would in the opinion of counsel satisfactory to the Company constitute a
violation of any applicable securities law, and (c) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of such shares of Common Stock.

7. Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee or consultant of either the Company, a parent or subsidiary corporation
(as defined in section 424 of the Code) of the Company, or any successor
corporation. Nothing in the adoption of the Plan, nor the award of Phantom
Shares thereunder pursuant to this Agreement, shall confer upon Employee the
right to continued employment or engagement as a consultant by the Company or
affect in any way the right of the Company to terminate such employment or
consulting relationship at any time. Unless otherwise provided in a written
employment or consulting agreement or by applicable law, Employee’s employment
or engagement as a consultant by the Company shall be on an at-will basis, and
the employment and/or consulting relationship may be terminated at any time by
either Employee or the Company for any reason whatsoever, with or without cause.
Any question as to whether and when there has been a termination of such
employment and/or consulting relationship, and the cause of such termination,
shall be determined by the Committee, and its determination shall be final.

8. Entire Agreement; Amendment. This Agreement and the documents incorporated by
reference herein replace and merge all previous agreements and discussions
relating to the same or similar subject matters between Employee and the Company
and constitute the entire agreement between Employee and the Company with
respect to the subject matter of this Agreement; provided, however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company and Employee in effect as of the date a determination is to be made
under this Agreement. Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect.

Except as provided below, any modification of this Agreement shall be effective
only if it is in writing and signed by both Employee and an authorized officer
of the Company. Notwithstanding anything in the Plan, this Agreement or any
employment, consulting and/or severance agreement between the Company and
Employee to the contrary, if the Committee determines that the terms of this
grant do not, in whole or in part, satisfy the requirements of Section 409A of
the Code, the Committee, in its sole discretion, may unilaterally modify this
Agreement in such manner as it deems appropriate to comply with such section and
any regulations or administrative guidance issued thereunder.

9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Employee.

10. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

